DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4 and 7-20 in the reply filed on 9/23/2022 is acknowledged.
Claim Objections
Claim 18 is objected to because of the following informalities:  the phrase “…performing the inspection scan omprisesc” is believed to be a typographical error of “…performing the inspection scan comprises”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 17, 18, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the CL optics" in claim 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites, in the final limitation, “…during the transient period in the second time-series of images”. There insufficient antecedent basis for this limitation in the claim. While claim 18 includes a step of “identifying a transient period in the time-series” (where “the time-series” is understood to mean a first time-series of images, separate from the second time-series of images), the claim does not include any identifying a transient period in the second time-series of images, and it is unclear whether or not the second time-series of images includes a transient period.
Claim 19 inherits the limitations of claim 18.
Claim 20 recites that the second set of data points is collected from an area of the second sample, but does not specify whether the first set of data points are obtained from the first sample or the second sample.

Allowable Subject Matter
Claims 1-4 and 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 12; Noji et al. U.S. PGPUB No. 2009/0050802 discloses a method for investigating a sample by generating a time-series emission (“the images obtained during each time of irradiation may be summed up” [0117]) in a light detecting (“light signal is taken by the TDI-CCD and output as an image signal” [0073]) electron microscope (“the primary electron beam emitted from the electron gun 21 of the primary optical system 2 may be shaped such that it is irradiated onto the sample surface with uniform distribution” [0070]) having an electron beam (“primary beam” [0070]) and a light sensor (“TDI-CCD” [0117]), comprising: performing a discovery scan of the sample wherein the electron beam delivers a first dose rate to the sample (“the Dose amount varies at each image-taking operation” [0105]) while collecting light emission with the light sensor ([0117]); generating a time-series of images collected during the discovery scan (“one-shoot image-taking in the Still-mode with the CCD or EB-CCD or TDI-CCD is performed serially by a number of times” [0105]); identifying a change event in the time-series, wherein a change among multiple consecutive images is observable (“the image can be obtained by adjusting the Dose mount such that the sum of the wafer voltage and the variation in wafer surface voltage can satisfy the image formation condition for the secondary optical system” [0108]); determining a change dose corresponding to total dose delivered to the sample up to the occurrence of the change event (“the image can be obtained by adjusting the Dose mount such that the sum of the wafer voltage and the variation in wafer surface voltage can satisfy the image formation condition for the secondary optical system” [0108]); and performing an inspection scan of the sample using the change dose obtained from the discovery scan ([0108]) while collecting a light emission with the light sensor ([0117]). However, while Noji detects light to generated images ([0117]) this light is generated by secondary electrons striking an MCP plate, which is fundamentally different from cathodoluminescence microscopy, which generates light from an interaction of the primary electron beam with the sample (see paragraph [0008] of the specification of the immediate application). Additionally, while Noji corrects dose for a series of images, Noji does not disclose a second sample and therefore does not disclose generating a second time-series of CL images of a second sample.
Nishikata et al. U.S. PGPUB No. 2007/0023655 discloses a method for investigating a sample by generating an emission in a cathodoluminescence (CL) microscope (“The light generated from the sample is, for example, luminescence such as cathodoluminescence” [0009]) having an electron beam EB and a light sensor 33. However, although Nishikata discloses monitoring electron beam dose (“an electrode for aperture 222 to monitor an electron dose” [0062]), there is no explicit disclosure of determining a change dose corresponding to total dose delivered to the sample up to the occurrence of a change event identified in a time-series of images. 
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a method for investigating a sample by generating a time- series emission in a cathodoluminescence (CL) microscope having an electron beam and a light sensor, comprising: generating a time-series of cathodoluminescence images collected during the inspection scan of a second sample scanned using a change dose corresponding to total dose delivered to a first sample up to occurrence of an identified change event observed among multiple consecutive cathodoluminescence images of the first sample.

Regarding dependent claims 1-4, 7-11, and 13-16; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 12.

Claims 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881